Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10874299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed. 
Claim 1 is directed towards a remotely assisted vision screening system for allowing customers to obtain optical prescriptions for eyeglasses or contact lenses, the system comprising: 
a diagnostic center; 
optical equipment configured to perform one or more vision tests, the optical equipment being located at the diagnostic center and at least including an auto-phoropter; and at least one computing device that is configured to: 
control, during an eye examination for a customer, at least a portion of the optical equipment through an equipment interface that enables the at least one computing device to control the optical equipment; 
generate, using the optical equipment, objective vision data associated with at least one eye of the customer; 
generate, based on usage of the optical equipment and one or more responses received from the customer, subjective vision data associated with a subjective refraction of the at least one eye; 
send vision screening data to a remote individual via a network, the vision screening data at least including the objective vision data and the subjective vision data, wherein the vision screening data enables the remote individual to determine a refractive error for the at least one eye;
 receive, in response to sending the vision screening data, prescription data from the remote individual via the network, the prescription data including an optical prescription associated with the at least one eye; and 
provide the optical prescription to the customer; 41 / 49Docket No.: 1077343.000001-CIP-CON 
wherein the system is configured to: 
provide one or more user interfaces to a device operated by the remote individual, the one or more user interfaces permitting the remote individual to perform a remote refraction procedure that enables the customer to obtain the subjective refraction of the at least one eye without assistance from an onsite eye doctor, wherein an audio- video connection between the diagnostic center and remote individual permits audio to be output to the customer and voice-based inputs including the one or more responses to be received from the customer; 
receive the voice-based inputs during the eye examination, wherein the at least one computing device is interfaced with the auto-phoropter, the voice-based inputs are utilized by the remote individual to electronically control and adjust the auto- phoropter via the equipment interface during the remote refraction procedure and to determine the subjective refraction for the at least one eye of the customer without assistance from an onsite eye doctor; 
provide an interactive audio-video eye examination that enables participation of the remote individual via the audio-video connection, wherein the customer is located at a diagnostic center situated in a first location, the remote individual is located at a second location, the first location and the second location are situated remotely with respect to each other, the remote individual is permitted to permitted to interact with the customer during the interactive audio-video eye examination and to control the auto-phoropter during the remote refraction procedure based on the voice-based inputs including the one or more responses received from the customer; 
receive, at the equipment interface during the interactive audio-video eye examination, commands to remotely control or adjust the auto-phoropter during the eye examination; 42 / 49Docket No.: 1077343.000001-CIP-CON 
provide, by the remote individual, the optical prescription to the customer, wherein the optical prescription includes a current refractive error for the at least one eye and an electronic signature from the remote individual authorizing the optical prescription; and 
provide the optical prescription to the customer, at least in part, by presenting the optical prescription on one or more user interfaces of the at least one computing device. 

For claim rejection under 35USC 101, the current invention recites “transforming the individual components of the physician instructions into respective prescriber instruction components based on the comparison of the identified individual components of the physician instructions with the list of predetermined prescriber instruction components”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to to Dyer (US. 5,914,772) in view of Dai (US. 20050280777) and further in view of Bulat (US. 20040116785). Dyer discloses a method and device for testing eyes for obtaining autorefractor, corrected autorefractor, and autolensometer results. Dai discloses correction of presbyopia using adaptive optics and associated methods. Bulat discloses system for vision examination utilizing telemedicine. 
However, the combined prior arts fail to disclose “sending vision screening data to a remote practitioner via a network, the vision screening data including the objective vision data, the subjective vision data, and the user data, wherein the vision screening data enables the remote practitioner to determine a refractive error for the at least one eye; receiving, at the equipment interface during the interactive audio-video eve examination, commands to control or adjust the auto-phoropter during the eve examination; providing, by the remote practitioner, the optical prescription to the customer; wherein the optical prescription includes a current refractive error for the at least one eve and an electronic signature from the remote practitioner authorizing the optical prescription.” 

The foreign reference WO 9530367 A1 discloses an optical device (10) for aligning an instrument (32) so that active zones in the instrument are the same distance from the plane of a remote object (38) comprising a lens (12) attached to the instrument (32), the lens (12) having a curved outer surface (14) and a mirrored back surface (26). When the active zones in the instrument are aligned parallel to the plane of the remote object (38) and the remote object (38) is illuminated, the proper alignment is indicated by light emanating from the object being focused on a preselected spo. 
However, the reference does not disclose sending vision screening data to a remote practitioner via a network, the vision screening data including the objective vision data, the subjective vision data, and the user data, wherein the vision screening data enables the remote practitioner to determine a refractive error for the at least one eye; receiving, at the equipment interface during the interactive audio-video eve examination, commands to control or adjust the auto-phoropter during the eve examination; providing, by the remote practitioner, the optical prescription to the customer; wherein the optical prescription includes a current refractive error for the at least one eve and an electronic signature from the remote practitioner authorizing the optical prescription.    

The NPL reference “Field perceptions of the Vision Initiative for Children's preschool vision screening training model “, describes lay vision screeners rarely receive formal training in how to screen vision and because older children were seen in clinic with vision disorders that should have been detected earlier through vision screening, a pediatric ophthalmologist and the researcher created the Vision Initiative for Children (VIC) in 2001 as a statewide program of the West Virginia University Eye Institute. VIC has trained, equipped, and provided ongoing support to lay individuals who are mandated or want to screen preschoolers' vision. 
However, the NPL reference does not disclose sending vision screening data to a remote practitioner via a network, the vision screening data including the objective vision data, the subjective vision data, and the user data, wherein the vision screening data enables the remote practitioner to determine a refractive error for the at least one eye; receiving, at the equipment interface during the interactive audio-video eve examination, commands to control or adjust the auto-phoropter during the eve examination; providing, by the remote practitioner, the optical prescription to the customer; wherein the optical prescription includes a current refractive error for the at least one eve and an electronic signature from the remote practitioner authorizing the optical prescription.    
Claims 2-10 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 11-20 incorporate all limitations of claims 1-10 and are allowed for the same reasons given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686